NO. 07-08-0392-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  FEBRUARY 27, 2009

                         ______________________________


                          TIEN TIEN MAN, M.D., APPELLANT

                                            V.

        TEXAS TECH UNIVERSITY HEALTH SCIENCE CENTER, APPELLEE

                       _________________________________

           FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2007-539,626; HONORABLE SAM MEDINA, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Pending before this Court is Tien Tien Man, M.D.’s Motion for Withdrawal of Appeal

in which he represents he wishes to withdraw this appeal. Without passing on the merits

of the case, the motion is granted and the appeal is dismissed. Tex. R. App. P. 42.1(a)(1).

Per the parties’ agreement, costs are to be assessed against the party incurring same.
Tex. R. App. P. 42.1(d). Having dismissed the appeal at Tien Tien Man, M.D.’s request,

no motion for rehearing will be entertained and our mandate will issue forthwith.




                                                Patrick A. Pirtle
                                                    Justice




                                            2